PROB 35                                                                             Report and Order Tenninating Supervision
(Reg 3/93)                                                                                   Prior to Original Expiration Date



                                       UNITED STATES DISTRICT COURT
                                                    FOR THE
                                      EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                       Crim. No. 2:12-CR-28-lD

GARY LEE WOOD JR.

        On May 26, 2017, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                           I declare under penalty of perjury that the foregoing
                                                           is true and correct.


                                                           /s/ Van R. Freeman, Jr.
                                                           Van R. Freeman, Jr.
                                                           Deputy Chief U.S. Probation Officer
                                                           150 Rowan Street Suite 110
                                                           Fayetteville, NC 28301
                                                           Phone: 910-354-2542
                                                           Executed On: March 24, 2021


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        t S"     day of   MOJ\ ch            , 2021.




                                                                  Jmes C. Dever III
                                                                  U.S. District Judge




                   Case 2:12-cr-00028-D Document 49 Filed 03/25/21 Page 1 of 1
